October 23, 2009

Mr. Jeffrey S. Levinger
Hankinson Levinger LLP
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201

Ms. Claudia Wilson Frost
Pillsbury Withrop Shaw Pittman LLP
909 Fannin St., Ste. 2000
Houston, TX 77010
Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

RE:   Case Number:  07-0123
      Court of Appeals Number:  02-05-00277-CV
      Trial Court Number:  352-203344-03

Style:      DENNIS L. MIGA
      v.
      RONALD L. JENSEN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Stephanie        |
|   |Robinson             |
|   |Mr. Thomas A. Wilder |
|   |Mr. David M. Gunn    |
|   |Ms. Lynne Liberato   |
|   |Mr. Douglas W.       |
|   |Alexander            |